DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that the included exception statement under 35 U.S.C. 102(b)(2)(C) should either be on or begin on a separate sheet and must not be directed to other matters (37 CFR 1.4(c), MPEP 717.02(a) ). The statement must be signed in accordance with 37 CFR 1.33(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being JPH1090543A by Kyoku et al.
Regarding claim 1, Kyoku teaches a structure for a polarization rotator (semiconductor polarization rotator), the structure comprising: a substrate (InP substrate 21, Figs. 10, 11); a first waveguide core (an InP ridge layer 24, an InGaAsP waveguide layer 25, and an InP side clad layer 26 are sequentially laminated as a bent waveguide, Figs. 10, 11) over the substrate, the first waveguide core including a section (a section whose cross section is illustrated in Fig. 10); a second waveguide core (waveguide layer 22 to the right of a groove 31, Fig. 10) over the substrate, the second waveguide core positioned proximate to the section of the first waveguide core, and the second waveguide core vertically displaced from the first waveguide core (the second waveguide core is disposed below the first waveguide core, Fig. 10); and a third waveguide core (waveguide layer 22 to the left of the groove 31, Fig. 10) vertically displaced from (below) the first waveguide core, the third waveguide core including a section positioned in an overlapping relationship with the section of the first waveguide core (first waveguide core partly cover the third waveguide core), wherein the second waveguide core comprises a first material (InGaAsP) having a refractive index that is reversibly variable in response to a stimulus (by way of electrodes 32, 33).
Regarding claim 6 and the claimed polarization rotating function, Kyoku teaches a polarization rotator and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim(s) 1, 7, 9-11, 14, 15, 17, 23, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4604456 B2 patent publication (the ‘456 publication).
Regarding claims 1, 7, the ‘456 publication disclose a structure (Fig. 11) comprising: a substrate (31); a first waveguide core (core pattern 35) over the substrate, the first waveguide core including a section (proximate a second switching region 45); a second waveguide core (core pattern 33) over the substrate (31), the second waveguide core positioned proximate to the section of the first waveguide core (proximate the second switching region 45), and the second waveguide core vertically displaced from the first waveguide core (vertical direction, as illustrated in Fig. 11); and a third waveguide core (core pattern 34) vertically displaced from the first waveguide core (vertical direction, as illustrated in Fig. 11), the third waveguide core including a section positioned in an overlapping relationship with the section of the first waveguide core (33 and 35 partly coincide in the vertical direction as illustrated in Fig. 11), wherein the second waveguide core comprises a first material having a refractive index that is reversibly variable in response to a stimulus (metal thin films 47, 48 can change refractive index of the core via a thermal / optic effect), wherein the second waveguide core is positioned in an overlapping relationship with the third waveguide core (34 and 33 partly coincide in the vertical direction as illustrated in Fig. 11), and the third waveguide core is positioned in a vertical direction between the first waveguide core and the second waveguide core (34 is between 33 and 35 as illustrated in Fig. 11).
Regarding claim 15, the ‘456 publication further discloses that the waveguides are formed a polymer-based optical waveguide material such as a quartz-based material, a polymer-based material, or polyimide. 
Regarding claim 17, the ‘456 publication further discloses a heater (a second metal thin film layer 48 that constitutes a heating layer) proximate to the second waveguide core, the heater configured to selectively transfer heat as the stimulus to the second waveguide core.  
Regarding claim 9, the ‘456 publication discloses a structure (Fig. 11) comprising: a substrate (31); a first waveguide core (core pattern 33 proximate to a first switching region 44) over the substrate, the first waveguide core including a section (left end); a second waveguide core (core pattern 33 proximate to a second switching region 45) over the substrate, the second waveguide core positioned (laterally) proximate to the section of the first waveguide core, and the second waveguide core laterally displaced (spaced apart laterally) from the first waveguide core in a non-overlapping relationship (in a vertical direction since they are co-planar); and a third waveguide core (core pattern 34) vertically displaced from the first waveguide core, the third waveguide core including a section (right end) positioned in an overlapping relationship with the section of the first waveguide core (proximate to the first switching region 44), wherein the second waveguide core comprises a first material having a refractive index that is reversibly variable in response to a stimulus (metal thin films 47, 48 can change refractive index of the waveguide cores via a thermal / optic effect).
Regarding claim 10 and the claimed polarization rotating function, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Regarding claim 11, the ‘456 publication discloses the second waveguide core is positioned adjacent to the third waveguide core (in the second switching region 45).
Regarding claim 14 and the claimed polarization rotating function, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Regarding claim 23, the ‘456 publication further discloses a heater (a second metal thin film layer 48 that constitutes a heating layer) proximate to the second waveguide core, the heater configured to selectively transfer heat as the stimulus to the second waveguide core.  
Regarding claim 24, the ‘456 publication further discloses that the waveguides are formed a polymer-based optical waveguide material such as a quartz-based material, a polymer-based material, or polyimide. 
Claims 9, 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent 10,996,398 to Bian et al. (published 05/04/2021).
Claims 9, 13 are also rejected under 35 U.S.C. 102 (a)(2) as being anticipated by U.S. Patent 10,996,398 to Bian et al. (effectively filed 12/04/2019).  The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 9, 13, Bian teaches a polarization structure comprising: a substrate 18; a first waveguide core (14) over the substrate, the first waveguide core including a section; a second waveguide core (12) over the substrate, the second waveguide core positioned proximate to the section of the first waveguide core (Fig. 1), and the second waveguide core laterally displaced from the first waveguide core in a non-overlapping relationship (12 and 14 are separated by a gap as in Fig. 1); and a third waveguide core (32) vertically displaced from the first waveguide core, the third waveguide core including a section positioned in an overlapping relationship (vertically) with the section of the first waveguide core, wherein the second waveguide core comprises a first material (silicon is a known electrooptical material) having a refractive index that is reversibly variable in response to a stimulus, wherein the third waveguide core includes a tapered section positioned in an overlapping relationship with the tapered section of the first waveguide core (both tapered sections coincide in Figs. 1, 3).  
Allowable Subject Matter
Claims 16, 26-29 are allowed.  Claims 21, 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Relevant prior art fails to further teach or suggest the polarization rotator in which the first, second and third waveguides are all of different materials, when considered in view of the rest of the limitation of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2874